            Case 2:17-cv-03036-JAD-VCF Document 23 Filed 10/04/18 Page 1 of 3




 1   DAYLE ELIESON
     United States Attorney
 2   District of Nevada

 3   JENNIFER A. KENNEY, SBN CA 241625
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
 5   San Francisco, California 94105
     Telephone: (415) 977-8945
 6   Facsimile: (415) 744-0134
     E-Mail: jennifer.a.kenney@ssa.gov
 7
     Attorneys for Defendant
 8

 9

10                                   UNITED STATES DISTRICT COURT
11                                          DISTRICT OF NEVADA
12   JAMES STEVEN RUIZ,                              )
                                                     )   Case No. 2:17-cv-03036-JAD-VCF
13          Plaintiff,                               )
                                                     )   STIPULATION FOR THE AWARD AND
14                    v.                             )   PAYMENT OF ATTORNEY FEES AND
                                                     )   EXPENSES PURSUANT TO THE EQUAL
15   NANCY A. BERRYHILL,                             )   ACCESS TO JUSTICE ACT, 28 U.S.C. §
     Acting Commissioner of Social Security,         )   2412(d), AND COSTS PURSUANT TO
16                                                   )   28 U.S.C. § 1920
            Defendant.                               )
17                                                   )                    ECF No. 23
18          IT IS HEREBY STIPULATED by and between the parties through their undersigned counsel,

19   subject to the approval of the Court, that Plaintiff be awarded attorney fees and expenses in the amount

20   of $3,000.00 dollars under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and no costs
     under 28 U.S.C. § 1920. This amount represents compensation for all legal services rendered on
21
     behalf of Plaintiff by counsel in connection with this civil action, in accordance with 28 U.S.C. §§
22
     1920; 2412(d).
23
            After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
24
     matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s counsel. Pursuant to Astrue v. Ratliff, 560
25
     U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will depend
26



                                                         -1-
             Case 2:17-cv-03036-JAD-VCF Document 23 Filed 10/04/18 Page 2 of 3




 1   on whether the fees are subject to any offset allowed under the United States Department of the

 2   Treasury’s Offset Program. After the order for EAJA fees is entered, the government will determine

 3   whether they are subject to any offset.

 4           Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that

 5   Plaintiff does not owe a federal debt, then the government shall cause the payment of fees, expenses
     and costs to be made directly to counsel, pursuant to the assignment executed by Plaintiff. Any
 6
     payments made shall be delivered to counsel.
 7
             This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA attorney
 8
     fees, and does not constitute an admission of liability on the part of Defendant under the EAJA or
 9
     otherwise. Payment of the agreed amount shall constitute a complete release from, and bar to, any and
10
     all claims that Plaintiff and/or counsel including counsel’s firm may have relating to EAJA attorney
11
     fees in connection with this action.
12
             This award is without prejudice to the rights of [counsel] and/or [counsel’s firm] to seek Social
13
     Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
14
     EAJA.
15
             Respectfully submitted this 4th day of October 2018.
16
                                                          DAYLE ELIESON
17                                                        United States Attorney
18                                                        /s/ Jennifer A. Kenney
                                                          JENNIFER A. KENNEY
19                                                        Special Assistant United States Attorney
20   OF COUNSEL:
21   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
22
                                                          IT IS SO ORDERED:
23

24                                                       _________________________________
                                                                _____
                                                                   _ _______  _ ________ _
                                                          UNITED
                                                         U.S. District
                                                                stri  STATES
                                                                  riicct
                                                                       t Ju
                                                                         JJudge  eDISTRICT
                                                                           udge Je
                                                                                Jennifer       COURT JUDGE/
                                                                                   nniffer A. Dorsey
25                                                        UNITED      STATES
                                                         Dated: November 7, 2018  MAGISTRATE       JUDGE
26                                                        DATED:


                                                         -2-
